Title: To George Washington from Brigadier General Hugh Mercer, 30 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 30th July 1776

I am this moment favoured with yours of yesterday—and shall sett about preparing boats with all possible expeditionYour favours by Major Ross were extreamly acceptable—Since his arrival Col. Griffin has joind me, very much to my Satisfaction—Only four Companies intended for the Flying Camp have arrived since my last—And a Battalion of Associators consisting of 350—Those last I have sent on to New Ark & Eliza. town for the purpose of releiving such of the troops as are to form the Flying Camp—that we may have Our men who are to remain in Service, brought into proper order as soon as possible—It will contribute greatly to th⟨is⟩ end, if now the Harvest is secured, Genl Livingston were desired to call out into Service such a Number of the New Jersey Militia as would guard the different Posts from Bergen Along the Jersey Shore—Not less than two Thousand would be required for this Purpose—His Excellency the General will please to consider how far such a Measure is necessary. I am Sir most respectfully Your obedt Servt

Hugh Mercer

